Citation Nr: 1613381	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from April 1976 to April 1981.  He also had Reserves service from 1982 to 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In February 2014, the Board reopened the claim for entitlement to service connection for a left knee disability and remanded the claims for entitlement to service connection for a left and right knee disability for further evidentiary development.  The matter is back before the Board.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in January 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in October 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issues of entitlement to increased ratings for the service-connected impairment of the external cutaneous nerves of the left and right thighs have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, during his May 2014 examination, the Veteran reported that the condition had worsened in the past year or so.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has a current left knee disability.

2.  The preponderance of the evidence of record is against a finding that the Veteran has a current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claims in February 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination with etiology opinion regarding his claimed right and left knee disabilities.  The Veteran was afforded a VA examination for his bilateral knees in May 2014; the May 2014 VA examiner provided an etiology opinion.  Additionally, the AOJ obtained an independent medical opinion that same month.  The RO then readjudicated the Veteran's claims in a July 2014 Supplemental Statement of the Case (SSOC).  The Board finds that the May 2014 VA medical opinion and May 2014 independent medical opinion addressed all questions posed by the Board in the February 2014 remand.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in December 2007 and February 2008.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, identified post-service treatment records, and lay statements have been associated with the record.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination with etiology opinion was obtained in May 2014.  An independent medical opinion was also obtained in May 2014.  The Board finds that taken as a whole, the opinions of records are thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

IV.  Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability as a result of his active duty service.  Specifically, he contends that one day in service, he woke up with tingling, numbness, and burning pain on the left side of his knee.  The Veteran contends that his knee pain continued throughout active duty, and he has had problems with his left knee since service.  He asserts that he is now experiencing the same problems with his right knee and thigh.

The Veteran's February 1974 entrance examination was negative for any lower extremity problems.  On the Veteran's February 1974 report of medical history, he denied "trick" or locked knee.  In July 1974, the Veteran complained of a sore right knee.  On examination, there were no visible marks on the knee.  The assessment was stiffness in knee, slight muscle strain.  The Veteran was treated with a heating pad.  In a subsequent treatment record in July 1974, the Veteran complained of pain in both knees.  On examination, the patella inhibition, spring, and drawer tests were negative.  The impression was "?."  A few days later, the Veteran again complained of bilateral knee pain.  The physician noted that the Veteran's knees had been bothering him for approximately one and a half weeks.  The physician noted point tenderness in both knees.  The assessment was possible stress fracture.  The Veteran was placed on a profile for three days.  X-ray imaging of the right knee in July 1974 did not reveal any significant abnormalities.

In January 1978, the Veteran complained of needle-like pain in his left leg and thigh (posterior left knee).  The assessment was possible lack of circulation, frost bite.  He was treated with a heating pad and hot soaks.  In March 1980, the Veteran complained of left lower thigh needle-like pain with an onset since 1974.  He noted that the pain was constant, and seemed to have worsened.  He denied any trauma, but indicated that he thought he may have had frost bite during this time.  On examination, there was no swelling or inflammation, and range of motion was within normal limits.  The physician noted loss of vibration with an unknown etiology.  In a subsequent treatment record that same month, the Veteran complained of pain and numbness in his left thigh.  The assessment was "? etiology" for peripheral neuropathy vs lateral cutaneous femoral nerve syndrome.  

In April 1980, the Veteran had two small lipomas excised from his left lateral thigh.  The physician noted that the lipoma was probably causing the secondary complaint of "shooting pains" down that area of the leg.  On the Veteran's February 1981 separation examination, his lower extremities were evaluated as normal.  On the Veteran's February 1981 report of medical history, he reported a "trick" or locked knee.  The Veteran reported that he had a cyst/growth on the right leg that had been removed and had now re-developed.  The Veteran also reported pain on the right side of the knee for the last six years; he noted that he had seen several medics and VA.

The Veteran initially filed a claim for his left knee in 1981.  Following a VA examination in December 1981, the RO granted entitlement to service connection for post-operative excision, lipoma, left thigh, and assigned a noncompensable evaluation.  The RO also granted entitlement to service connection for a scar associated with the excision, and assigned a noncompensable evaluation.  The RO denied entitlement to service connection for a left knee disability, finding that there was no current left knee disability given the normal examination and radiological findings.  In a subsequent rating decision dated in June 1991, the RO granted entitlement to service connection for impairment of the external cutaneous nerve of the left thigh, and assigned a noncompensable evaluation.

In a private treatment record from Dr. F. S. dated in May 2006, the Veteran reported numbness of the left lateral thigh for the past four years.  He indicated that he was getting very uncomfortable and had similar symptoms in service.  The assessment was meralgia paresthetica.

In a private treatment record from Dr. M. B. dated in June 2006, the Veteran was evaluated for leg pain.  He indicated that in 1974, he developed discomfort around his right knee in service; he described the discomfort as a needle-like sensation.  He indicated that in 1982, he began to develop discomfort around the left lateral thigh, which persisted to the present.  The Veteran reported that he was evaluated at the Veteran's Administration Hospital and it was suggested that he might have meralgia paresthetica.  He reported persistent discomfort in the left thigh since that time.  The physician noted that the discomfort was clearly lateralized to the left thigh, where it sometimes felt prickly, and other times felt deep and aching.  The Veteran reported that the pain had also migrated up somewhat posteriorly into the thigh and left buttock area.  There were no symptoms below the knee or associated weakness.  The physician noted that the left lateral thigh appeared dull and less sensitive.  The Veteran indicated that the right leg was mildly bothersome, but had cleared up.  The Veteran denied any history of trauma or injury.  The impression was possible upper lumbar (L2) radiculopathy and possible meralgia paresthetica.  Dr. M. B. noted that while the Veteran had symptoms that in some ways suggested meralgia paresthetica, they were clearly more advanced in terms of pain in the buttock, which perhaps suggested a lumbar radiculopathy.  
Following a magnetic resonance imaging (MRI) of the lumbar spine dated in June 2006, Dr. M. B. indicated that he did not see any obvious disc at T12-L1 and L1-2 to explain any L2 radiculopathy.  In July 2006, Dr. M. B. indicated that the MRI of the lumbar spine dated in June 2006 showed minimal spondylitic changes without any disc herniation.  Dr. M. B. diagnosed lumbar spondylosis and meralgia paresthetica.  In November 2007, the Veteran was seen by Dr. M. B. for follow up of leg pain.  Dr. M. B. noted that the Veteran had some lumbar spine problems, but mostly suffered from meralgia paresthetica on the left side.  The impression was bilateral recurrent meralgia paresthetica.  In February 2008, the Veteran was seen by Dr. M. B. for follow up of his leg numbness.  Dr. M. B. noted that the Veteran continued to be symptomatic, with occasional burning and tingling on the outside of his thigh consistent with meralgia paresthetica.  He noted that this had been a longstanding problem for a period of time.  

In his claims for service connection dated in October 2007, the Veteran reported that while in training in August 1974, he awoke with a tingling, numbness, and burning pain on the left side of his knee.  He indicated that during his six years and ten months of active duty, he continued to visit sick call.  He noted that he was told to run hot water on his knee while in the shower; he indicated that the physicians suggested that he may be diabetic or possibly have frost bite.  The Veteran reported that later, a cyst was found on the upper side of his left thigh.  He noted that it was removed with the hope that his pain symptoms would resolve, but they did not.  The Veteran noted that he filed a claim in 1982 and received service connection for a benign skin growth.  The Veteran indicated that the doctor informed him that it was a nerve problem, possibly around his waist area.  The Veteran reported that the problem worsened and the symptoms spread from his knee to his entire left thigh and hip.  He indicated that in March 1991, a VA doctor diagnosed neuralgia paresthetica, a form of nerve damage to the waist.  The Veteran noted that the RO referred to his problem as cutaneous nerve of thigh, instead of neuralgia paresthetica.  The Veteran indicated that his condition had worsened, and he was now experiencing the same symptomatology on his right knee and thigh.  He also noted itching deep inside his thigh.  The Veteran indicated that he mentioned the symptoms to his physician, who told him that he was experiencing neuralgia paresthetica.  He noted that his physician explained that this was a medical condition that many soldiers had due to carrying weight around the waist.

The Veteran provided several buddy statements in support of his claim.  In a statement dated in January 2008, E. M. described the Veteran's lower extremity symptomatology that he had been experiencing since his active duty service.  E. M. indicated that the Veteran described a tingling, numbness, and burning pain in his left knee and thigh area.  E. M. indicated that the Veteran informed him that this symptomatology had spread to his right thigh area as well.  In a statement dated in January 2008, S. A. described the symptomatology the Veteran experienced in his bilateral thighs on a daily basis.  He indicated that the Veteran described the symptomatology as a numb, burning, and itching sensation.  S. A. noted that he had known the Veteran for 20 years and noticed his medical condition progressing during this time.  In a statement dated in January 2008, the Veteran's wife described the Veteran's symptomatology in his right and left knees.  She indicated that she has witnessed him experience this symptomatology for the past 29 years.  In a statement dated in February 2008, L. V. indicated that he had witnessed the Veteran have trouble with both his thighs the entire time he has known him, since August 1975.  He indicated that the Veteran described his symptomatology as a numbness and burning feeling of his knees.

In an April 2010 decision, a Decision Review Officer increased the evaluation for the service-connected impairment of the external cutaneous nerve of the left thigh and the service-connected post-operative excision, lipoma, from lateral left thigh to 10 percent each.  In a February 2014 decision, the Board granted entitlement to service connection for the cutaneous nerve impairment of the right thigh.  In the February 2014 decision, the Board also remanded the claims for entitlement to service connection for a bilateral knee disability.  A March 2014 rating decision effectuated the February 2014 Board decision, and assigned a 10 percent evaluation.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in May 2014.  The examiner did not find any pathologic diagnosis of either knee.  The examiner noted that the Veteran reported that he first had a "knee" problem in August 1974.  The examiner noted that his was actually a neurologic problem, and not a "knee" problem.  The Veteran reported that the condition did not resolve and in approximately 1989, the other side began to have the same symptomatology (tingling sensation and needle-like pain).  The Veteran reported daily symptoms of a tingling, numbness sensation from the fronts of the knees up the anterior thighs crossing the thighs laterally and extending to the bilateral gluteal area.  The Veteran denied any other knee problems; he specifically denied any knee joint symptoms or problems.  The Veteran reported that the condition had worsened in the past year or so.

On examination, the Veteran denied flare-ups.  Bilateral knee range of motion was within normal limits.  The Veteran did not have any functional loss or impairment of the knee or lower leg.  Muscle strength was within normal limits.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no meniscal conditions.  The Veteran denied use of any assistive devices.  The examiner noted slight inferomedial tenderness of the right knee of uncertain etiology; he indicated this was likely not indicative of significant pathology.  The examiner also noted mild crepitation of both knees, which was considered to be within normal limits.  

After a review of the Veteran's service treatment records, the examiner found that it was less likely than not that any bilateral knee disability was related to or had its onset in service, to include due to complaints of bilateral knee pain and needle-like sensation noted throughout the service treatment records.  The examiner also found that it was less likely than not that any bilateral knee disability was caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner explained that although the Veteran did have bilateral musculoskeletal-type knee symptoms in 1974, these resolved within a short while and were not mentioned in later service treatment records.  The examiner explained further that although the Veteran also developed chronic bilateral neuropathic symptoms extending from the knees into the thighs, this condition is a neurological condition and not a knee joint or musculoskeletal condition.  The examiner noted that the Veteran did not report any knee joint or musculoskeletal symptoms on examination; he indicated that the Veteran reported only the cutaneous neurological symptoms.

In May 2014, the AOJ also obtained an independent medical opinion.  The physician noted that the Veteran was seen twice in service for knee complaints.  He indicated that the first instance was in July 1974 for a sore right knee; the assessment was slight muscle strain.  He indicated that the second instance was that same month for knee pain for the past one and a half weeks; the assessment was possible stress fracture.  The physician noted that the Veteran had no additional visits for this problem.  The physician indicated that all the subsequent service treatment records during the Veteran's active military service were for complaints, evaluation, and treatment for the Veteran's service-connected disabilities of post-operative excision, lipoma from lateral left thigh; impairment left external cutaneous nerve of thigh associated with post-operative excision, lipoma from lateral left thigh; and external cutaneous nerve of the right thigh.  The physician noted that post-service private treatment records revealed a diagnosis of meralgia paresthetica, bilateral, recurrent.  

The physician indicated that the Veteran did not have a current diagnosis of a left or right knee disability.  The physician instead diagnosed bilateral meralgia paresthetica.  The physician cited to medical literature discussing the causes of meralgia paresthetica.  He indicated that, as documented in the Veteran's service treatment records, his lipomas in the left lateral thigh, as well as their excision, may be related to his persistent meralgia paresthetica symptoms of the left thigh.  The physician noted that the medical literature also provided differential diagnoses, to include lumbar radiculopathy.  However, he noted that Dr. M. B. ruled out L2 radiculopathy as a result of the lumbar spine MRI showing only mild degenerative joint disease.  The physician noted further the clinical nature of a diagnosis of meralgia paresthetica (also known as lateral femoral cutaneous neuropathy) based on a patient's classic clinical presentation of burning pain and numbness restricted to the anterolateral thigh, unaccompanied by back pain, weakness, or reflex changes.

With respect to the crucial Shedden element (1), the weight of the evidence of record is against finding that a bilateral knee disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral knee disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record along with the buddy statements provided, and has no reason to doubt that the Veteran has experienced symptomatology in the area of his knees, such as tingling, numbness, and a burning needle-like pain.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral knee disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claims.  Moreover, the May 2014 VA examiner and independent medical examiner attributed the Veteran's complaints to his already service-connected cutaneous nerve impairment in the right and left thighs.  As such, the Board finds that the Veteran's assertions are outweighed by the May 2014 VA examination report and the May 2014 independent medical examiner's conclusion that there is no diagnosis of a current bilateral knee disability (other than the already service-connected cutaneous neurological impairment in the right and left thighs).

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any bilateral knee disability, other than the already service-connected cutaneous neurological impairment in the right and left thighs, at any time during the course of the appeal.  The May 2014 examination reports are clear that no actual underlying joint or musculoskeletal knee pathology has been found.  In particular, the May 2014 VA examiner did not find any pathologic diagnosis of either knee.  While the May 2014 VA examiner did acknowledge slight inferomedial tenderness in the right knee of an uncertain etiology, he also indicated that this was not indicative of significant pathology.  Moreover, the examiner found that the mild crepitation of the knees was considered to be within normal limits.  The examiner explained that although the Veteran did have in-service bilateral musculoskeletal-type knee symptoms in 1974, these resolved within a short time and were not mentioned in later service treatment records.  The examiner explained further that although the Veteran developed chronic bilateral neuropathic symptoms extending from the knees into the thighs, this condition is a neurological condition and not a knee joint or musculoskeletal condition.  The examiner noted that the Veteran did not report any knee joint or musculoskeletal symptoms on the current examination; he indicated that the Veteran reported only the cutaneous neurological symptoms (for which he is already service-connected).  

Moreover, the May 2014 independent medical examiner also found that the Veteran did not have a current diagnosis of a left or right knee disability, other than the already service-connected cutaneous neurological impairment in the right and left thighs.  The physician noted a diagnosis of bilateral meralgia paresthetica; he cited to medical literature discussing the causes of meralgia paresthetica.  The physician indicated that, as documented in the Veteran's service treatment records, his lipomas in the left lateral thigh, as well as their excision, may be related to his persistent meralgia paresthetica symptoms of the left thigh.  The physician noted further the clinical nature of a diagnosis of meralgia paresthetica (also known as lateral femoral cutaneous neuropathy) based on the patient's classic clinical presentation of burning pain and numbness restricted to the anterolateral thigh, unaccompanied by back pain, weakness, or reflex changes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  Notably, the Board observes that the Veteran is already receiving 10 percent evaluations for impairment of the external cutaneous nerves in the right and left thighs.  The Board finds that the current diagnosis of meralgia paresthetica is synonymous for lateral femoral cutaneous neuropathy.  See May 2014 expert medical opinion and cited medical literature (explaining that lateral femoral cutaneous neuropathy is also known as meralgia paresthetica).  As such, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any bilateral knee disability, other than the already service-connected cutaneous neurological impairment in the right and left thighs, at any time during the course of the appeal.  

Thus, despite the Veteran's complaints, the weight of the evidence is against a finding that the Veteran had a bilateral knee disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing a bilateral knee disability has been present at any time during the pendency of the claims; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


